The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to the amendment filed on 07/22/2022.
Claims 1, 9, and 15 are independent claims and are amended. 
Claim 8 was previously canceled. 
Claims 1-7, and 9-20 are pending in this application.
This action has been made FINAL.

Continuity
This instant application is a continuation (CON) of application number 15/461688 filed on 03/17/2017, which is patent number 10,698,882.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, and 9-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,698,882. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the method for data compartments for read/write activity in a standby database includes, by a processor of a computing system, syncing the primary database with a physical standby mirror existing on the standby database, creating a first data compartment and a second data compartment on the standby database, applying and determining the change should be applied to the corresponding first data object stored on the first data compartment in accordance with data merge rules associated with the first data compartment to keep the data stored on the first data compartment updated in real-time and in sync with the physical standby mirror as further shown in the below table:  
The instant application number 16/884256
US Patent number 10,698,882
1. A method for creating a standby database with read/write access capability while also maintaining a data consistency with a primary database, the method comprising:

syncing, by a processor of a computing system, the primary database with a physical standby mirror existing on the standby database, wherein a first data object and a second data object written to the primary database from a live application is synced in a read only access on the physical standby mirror; 

creating, by the processor, a first data compartment and a second data compartment on the standby database, 
the first and second data compartments being standby database instances that are separate from the physical standby mirror and created by cloning a compartment of the physical standby mirror; 




applying, by the processor, a change made to the first data object on the primary database to the corresponding first data object on the physical standby mirror; and 


changing, by the processor, the corresponding first data object stored on the first data compartment in accordance with data merge rules associated with the first data compartment to keep the data stored on the first data compartment updated in real-time and in sync with the physical standby mirror.  








2. The method of claim 1, wherein the data merge rules associated with the first data compartment and the second data compartment specify which objects, tablespaces, and schemas stored on the first data compartment and the second data compartment, respectively, should be filtered or excluded from being synchronized with the physical standby mirror to IN920160284US02Page 33 of 42create a redo stream associated with each data compartment.

3. The method of claim 2, wherein the first data compartment and the second data compartment internally dequeues the redo stream in a sequential order and remaps object identifiers of the redo stream. 

4. The method of claim 1, wherein the processor communicates with a transaction log stream that captures changes to data objects in the primary database to receive the change to the first data object on the primary database.  

5. The method of claim 1, further comprising: 
     receiving, by the processor, the change from a transaction log stream that captures changes to data objects in the primary database to receive the change to the first data object on the primary database, and
     cloning, by the processor, a plurality of data objects to a third data compartment, in response to a request by a testing application to perform a cloning process, wherein the testing application reads a target data object from the third data compartment if the target data object has been successfully cloned on the third data compartment, and reads the target data object from the physical standby mirror if the target data object has yet to be successfully cloned to the third data compartment.  (***Notes: this limitation is the same as the limitation in claim 8 of patent number 10698882)

6. The method of claim 1, wherein the first data compartment and the second data compartment are a read/write data compartment, further wherein the first data compartment is a static data compartment synchronized with the physical standby mirror, and the second data IN920160284US02Page 34 of 42compartment is a divergent compartment that includes data that has diverged from the data on the physical standby mirror over a period of time.  

7. The method of claim 1, wherein a reporting application accesses the first data compartment and the second data compartment which contains updated and real-time data objects, and creates a new temporary reporting data object on the first data compartment using the updated and real-time data.  

















***Notes: claims 9-20 are rejected by the same above indicated claims 1-8 for the similar analysis, and are compared to the claims 9-20 of US patent number 10,698,882.
1. A method for creating a standby database with read/write access capability while also maintaining a data consistency with a primary database, the method comprising:

syncing, by a processor of a computing system, the primary database with a physical standby mirror existing on the standby database, wherein a first data object and a second data object written to the primary database from a live application is synced in a read only access on the physical standby mirror; 

creating, by the processor, a first data compartment and a second data compartment on the standby database, separate from the physical standby mirror; 







applying, by the processor, a change made to the first data object on the primary database to the corresponding first data object on the physical standby mirror; and 

determining, by the processor, that (i) the change should be applied to the corresponding first data object stored on the first data compartment in accordance with data merge rules associated with the first data compartment to keep the data stored on the first data compartment updated in real-time and in sync with the physical standby mirror, and (ii) the change should not be applied to the corresponding first data object stored on the second data compartment in accordance with data merge rules associated with the second data compartment. (***notes:  this limitation is, in comparison, the same as limitation in claim 8 of the instant application)

2. The method of claim 1, wherein the data merge rules associated with the first data compartment and the second data compartment specify which objects, tablespaces, and schemas stored on the first data compartment and the second data compartment, respectively, should be filtered or excluded from being synchronized with the physical standby mirror to create a redo stream associated with each data compartment. 

3. The method of claim 2, wherein the first data compartment and the second data compartment internally dequeues the redo stream in a sequential order and remaps object identifiers of the redo stream. 

4. The method of claim 1, wherein the processor communicates with a transaction log stream that captures changes to data objects in the primary database to receive the change to the first data object on the primary database. 

5. The method of claim 1, further comprising:
     receiving, by the processor, the change from a transaction log stream that captures changes to data objects in the primary database to receive the change to the first data object on the primary database. 
















6. The method of claim 1, wherein the first data compartment and the second data compartment are a read/write data compartment, further wherein the first data compartment is a static data compartment synchronized with the physical standby mirror, and the second data compartment is a divergent compartment that includes data that has diverged from the data on the physical standby mirror over a period of time. 


7. The method of claim 1, wherein a reporting application accesses the first data compartment and the second data compartment which contains updated and real-time data objects, and creates a new temporary reporting data object on the first data compartment using the updated and real-time data. 

8. The method of claim 1, further comprising:
     cloning, by the processor, a plurality of data objects to a third data compartment, in response to a request by a testing application to perform a cloning process, wherein the testing application reads a target data object from the third data compartment if the target data object has been successfully cloned on the third data compartment, and reads the target data object from the physical standby mirror if the target data object has yet to be successfully cloned to the third data compartment. (***notes:  this limitation is, in comparison, the same as limitation in claim 5 of the instant application)

***Notes: claims 9-20 are also used to compare with the claims 9-20 of the instant application 16/884256.



Independent claims 1, 9, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-20 of U.S. Patent No. 10,698,882 in view of Li et al., US Pub. No. 20180121511 (hereinafter as “Li”).
Regarding independent claims 1, 9, and 15, Li teaches “the first and second data compartments being standby database instances that are separate from the physical standby mirror and created by cloning a compartment of the physical standby mirror” (see in pars. [0013] “a container database is either entirely a primary container database or is entirely a standby container database acting as a physical standby of a source container database. In a primary container database, the root database is opened in read-write mode and, subsequently, any pluggable database established in the primary container database may be opened in read-write mode. The system change number of a primary container database is advanced for changes made within the container database”, wherein the “container” is interpreted as the “compartment” as claimed (see MPEP 2111), [0014] “In a standby container database acting as a physical standby of a source container database, the root database is opened in standby mode and, subsequently, all pluggable databases established in the standby container database are replicas that may only be opened in read-only mode. A standby container database replicates changes, made to data blocks of the source primary container database, to replicas of the data blocks located within the standby container database.”, wherein the replicates changes is interpreted as mirror instance of the standby container=compartment database, [0045] “a PDB clone is a copy of a source PDB. The source PDB of a PDB clone may be located within the same CDB as the PDB clone or may be located in a different CDB than the PDB clone…”, which teaches the copy=cloned instance that is different=separate as claimed, see further in [0046] and figs. 4A-B and pars. [0096-98], and [0102] “Even though a physical standby system is configured to be a consistent replica of another system, it can still be helpful to perform write operations within a standby system, e.g., allowing creation of a transient table within a standby CDB to store intermediate data to facilitate query processing...”)
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Li would have provided the patent number 10,698,882 with the above indicated limitation for performing of creating a standby container database with read/write operations/mode while maintaining a instance/object/data consistency with a source/primary database efficiently (Li: pars. [0005 and 0014-16]).

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9, 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith et al., US Pub. No. 20170351584 (hereinafter as “Griffith”), in view of Goldschlag et al., US Pub. No. 20140130119 (hereinafter as “Goldschlag”), and further in view of Li et al., US Pub. No. 20180121511 (hereinafter as “Li”).
Regarding claim 1, Griffith teaches: a method for creating a standby database with read/write access capability while also maintaining a data consistency with a primary database (pars. [0010] “Data  in a database cache in memory of an operating database server is copied to memory of a standby back-up database server as changes are made to the cache,…In the event of failure of the operating database server, the database is covered to a consistent state in the back-up server using a sequential database log and the copied data in the database cache of the back-up server… reading blocks…”, wherein the “operating database server” is a primary database, the “back-up database server” is a standby database, wherein at a back-up DB (standby DB), receiving copies from operating/primary DB => teaching “write”, and when the event failure occurs to primary DB, the recovery data to DB => teaching “read”, [0011] “a primary database and a secondary (backup database server are different nodes of a cluster which share a common database storage… The primary database server accesses the database in the common database storage on behalf of multiple clients, while a secondary is in standby mode…” and [0012] “By copying data to a cache in memory in the standby system, …” which teaches the write access capability to the secondary while also maintaining a data consistency with a primary database), the method comprising: 
syncing, by a processor of a computing system, the primary database with a physical standby mirror existing on the standby database (e.g., copying the data from the standby mirror on the standby database to the primary database via recovery algorithm, fig. 10 and pars. [0011-12] and [0077] “During normal operation in which database access is performed in primary database server partition 106A and secondary database server partition 106B is acting as a standby backup”), wherein a first data object and a second data object written to the primary database from a live application is synced in a read only access on the physical standby mirror (e.g., data blocks=data objects stored in the cache of the standby database being written to the primary database from the live application(s) for recovery when the primary DB fails, fig. 8 at elements 823, and fig. 10 at element 1004, and pars. [0011-12] and [0046] tables with records/fields are stored in the blocks as objects; and pars. [0075]… “a read-only manner”);
applying, by the processor, a change made to the first data object on the primary database to the corresponding first data object on the physical standby mirror (pars. [0011] copying data change/update to the tables on the primary database to the database log of second/standby database for backup/recovery purpose when indicated failure in  the primary database; and [0080] “In particular, at least some of the memory resources of the secondary partition are allocated for use as a database cache 823., mirroring the database 723 in the primary partition 106A Database cache 823 within secondary partition 106B is preferably the same size, and occupies the same virtual address range within its partition, as docs database cache 723 in primary partition 106A.” via mirroring, teaching the applying a change made to the data objects on the primary to the corresponding the data objects on the secondary/standby mirror/database; and further in par. [0086] “… Specifically, as blocks are loaded and changes are made to blocks in the primary's database cache 723, the blocks are copied to the secondary's database cache 823. The copied blocks are stored at the same virtual address location within the secondary's database cache that they occupied in the primary's cache. As a result, any change to a pre-existing block within the cache simply overwrites the pre-existing contents of the secondary's cache at that location. Similarly, if a block is deleted from the primary's cache and a new block stored in its place at the same virtual address location, the new block will eventually overwrite the original block in the secondary's cache as well.”   ***Examiner’s notes:  the claim limitation is disclosed/defined in Applicant’s specification, pars. [0026] and [0035]).

Griffith does not explicitly teach the claim limitation: “creating, by the processor, a first data compartment and a second data compartment on the standby database, the first and second data compartments being standby database instances that are separate from the physical standby mirror and created by cloning a compartment of the physical standby mirror;” and “changing, by the processor, the corresponding first data object stored on the first data compartment in accordance with data merge rules associated with the first data compartment to keep the data stored on the first data compartment updated in real-time and in sync with the physical standby mirror.”
In the same field of endeavor (i.e., backup/recovery data processing), Goldschlag teaches:
creating, by the processor, a first data compartment and a second data compartment on the standby database, (figs. 12-13, element 13010 as compartment A and element 13020 as compartment B, and database 11060 is interpreted as the standby database; and par. [0204] “…A compartment is created by defining compartment characteristics (name, ID, signing keys, policy, etc.) and adding these definitions to a policy. In some implementations, a compartment instantiation application may be generated in order to instantiate a compartment on a device… Compartment backup or synchronization can optionally occur, as specified by compartment policy, upon compartment installation on a device.”, wherein the generated compartment should be cover technique to plurality compartments as disclosed in pars. [0050] “Backup and synchronization of compartments is performed by one or more computers…”, and [0057] “The present invention supports the specification, creation, and simultaneous use of a plurality of compartments on each device…”, wherein each device comprises database, see in par. [0060] disclosed source and destination devices, each of devise having the information stored in compartments of database(s));
changing, by the processor, the corresponding first data object stored on the first data compartment in accordance with data merge rules associated with the first data compartment to keep the data stored on the first data compartment updated in real-time and in sync with the physical standby mirror (fig. 9, element 9010 wherein policy aggregator is interpreted as the data merge rules; pars. [0050] “when compartment information changes, how much change to compartment information is necessary to trigger backup or synchronization periodically.”; [0051-52] “permit operation of compartments in real-time based on the current state of the device in combination with the current policy for each compartment…”  *** Examiner’s notes:  the amended limitations are disclosed/defined in the Applicant’s specification, par. [0023]: “If a change is made to the first data object 115 and/or the second data object 116, the synchronization module 131 may propagate the change to the corresponding data objects 115, 116 stored on the PSM 160, so that the data objects, even when changed, are in sync with the primary database 110 in a read-only access. For example, a transaction log stream 157, or redo stream, may capture, monitor, manage, etc. any changes made to the data objects 115, 116 on the primary database 110, by for example an end user using a live application 111. The PSM 160 may cooperate with the transaction log stream 157 to propagate the changes contained in the transaction log stream 157. Accordingly, the data objects of the PSM 160 mirror, in a real-time manner, the data objects present on the primary database 110.”, and par. [0026]).
Accordingly, it would have been obvious to one of ordinary skill in the data processing art before the effective filing date of the claimed invention to combine the teachings of the cited references because the teachings of Goldschlag would have provided Griffith with the above indicated limitation to perform the data object updating in the real-time to each of database compartments (Goldschlag: pars. [0045] and [0050-52 and 57]).

Griffith and Goldschlag do not EXPLICITLY teach the amended limitation “the first and second data compartments being standby database instances that are separate from the physical standby mirror and created by cloning a compartment of the physical standby mirror.”
In the same field of endeavor (i.e., data processing), Le teaches the amended limitation: “the first and second data compartments being standby database instances that are separate from the physical standby mirror and created by cloning a compartment of the physical standby mirror.” (pars. [0013] “a container database is either entirely a primary container database or is entirely a standby container database acting as a physical standby of a source container database. In a primary container database, the root database is opened in read-write mode and, subsequently, any pluggable database established in the primary container database may be opened in read-write mode. The system change number of a primary container database is advanced for changes made within the container database”, wherein the “container” is interpreted as the “compartment” as claimed (see MPEP 2111), [0014] “In a standby container database acting as a physical standby of a source container database, the root database is opened in standby mode and, subsequently, all pluggable databases established in the standby container database are replicas that may only be opened in read-only mode. A standby container database replicates changes, made to data blocks of the source primary container database, to replicas of the data blocks located within the standby container database.”, wherein the replicates changes is interpreted as mirror instance of the standby container=compartment database, [0045] “a PDB clone is a copy of a source PDB. The source PDB of a PDB clone may be located within the same CDB as the PDB clone or may be located in a different CDB than the PDB clone…”, which teaches the copy=cloned instance that is different=separate as claimed, see further in [0046] and figs. 4A-B and pars. [0096-98], and [0102] “Even though a physical standby system is configured to be a consistent replica of another system, it can still be helpful to perform write operations within a standby system, e.g., allowing creation of a transient table within a standby CDB to store intermediate data to facilitate query processing...”)
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Li would have provided Griffith and Goldschlag with the above indicated limitation for performing of creating a standby container database with read/write operations/mode while maintaining a instance/object/data consistency with a source/primary database efficiently (Li: pars. [0005 and 0014-16]).

Regarding claim 4, Griffith teaches: wherein the processor communicates with a transaction log stream that captures changes to data objects in the primary database to receive the change to the first data object on the primary database (Griffith: figs 1-2 and pars. [0030-31]; e.g., transaction log stream that capture the change(s) to the file).  

Regarding claim 6, Griffith and Goldschlag teach: wherein the first data compartment and the second data compartment are a read/write data compartment (Griffith: pars. [0072-73] blocks implied compartment for accessing=read and/or saving/storing=write data as broadest reasonable interpretation), further wherein the first data compartment is a static data compartment synchronized with the physical standby mirror (Griffith: e.g., copying the data from the standby mirror on the standby database, which is interpreted as first data compartment, to the primary database via recovery algorithm, fig. 10 and pars. [0011-12] e.g., a standby back-up database server which is separated from the standby copy/mirror as log), and the second data compartment is a divergent compartment that includes data that has diverged from the data on the physical standby mirror over a period of time (Griffith: figs. 8-11; and pars. [0011-12], wherein the standby back-up database server is interpreted as the second data compartment storing the data for backup/recovery; and Goldschlag: pars. [0050-52] “… to trigger backup or synchronization periodically, …” and “permit operation of compartments in real-time…”).  

Claims 9, 12, 15, 18 are rejected in the analysis of above claims 1, 4, 6; and therefore, the claims are rejected on that basis.

Claims 5, 7, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith, Goldschlag and Li, and further in view of MITKAR et al., US Pub. No. 20160154709 (hereinafter as “Mitkar”).
Regarding claim 5, Griffith teaches: “receiving, by the processor, the change from a transaction log stream that captures changes to data objects in the primary database to receive the change to the first data object on the primary database” (Griffith: figs. 8-11, and par. [0011] change(s) to the objects stored in the transaction log); and Li teaches the technique of  cloning the primary/source DB (PDB) instance that is/are separate/different from the container(s)/compartment(s) database (CDB) (see at least in pars. [0011, 45-46, 102])
	However, Griffith, Goldschlag, and Li do not teach: “cloning, by the processor, a
plurality of data objects to a third data compartment, in response to a request by
a testing application to perform a cloning process, wherein the testing application reads a target data object from the third data compartment if the target data object has been successfully cloned on the third data compartment, and reads the target data object from the physical standby mirror if the target data object has yet to be successfully cloned to the third data compartment.”
In the same field of endeavor (i.e., data processing), Mitkar teaches:
cloning, by the processor, a plurality of data objects to a third data compartment, in response to a request by a testing application to perform a cloning process (e.g., copy operations, snapshot, pars. [0115 and 117-118], and [0195-196]; and pars. [0352 and 401-402] e.g., testbed (including test, verification, certification) application to perform copy operations to the other storage unit(s)=compartment(s)), wherein the testing application reads a target data object from the third data compartment if the target data object has been successfully cloned on the third data compartment (par. [0079] e.g., read operation, and read/write test from/to different storage system (for instance, primary and secondary storage systems after complete replication/copying/synchronizing/cloning operation(s), fig. 1C and fig. 2 as shown the plurality storage blocks=data compartments), and reads the target data object from the physical standby mirror if the target data object has yet to be successfully cloned to the third data compartment. (see figs. 1C and 2 as shown the database storage blocks=compartments, and pars. [0352] e.g. “without restoring the entire backup image from secondary storage” which implies “has yet” to be successfully backup=cloning, and further testing with or without yet fully restoration operations in [0380 and 401-402])
Accordingly, it would have been obvious to one of ordinary skill in the data processing art before the effective filing date of the claimed invention to combine the teachings of the cited references because the teachings of Mitkar would have provided Griffith, Goldschlag, and Li with the above indicated limitation for managing the update objects in the secondary storage system (Mitkar: pars. [0007, 380 and 401-402]).

Regarding claim 7, the claim is rejected by the same reasons set forth above to claim 1. However, the combination of Griffith, Goldschlag, and Le do not explicitly teach the limitation recited in the claim.
In the same field of endeavor (i.e., backup/recovery data processing), Mitkar teaches: wherein a reporting application accesses the first data compartment and the second data compartment which contains updated and real-time data objects (fig. 2 as shown the instant Application recovery at 243 with the certain accessing to disk driver 262 having connection with database 265 and 108 storing objects with update with real-time storing in the blocks=data compartments, pars. [0232] illustrated in the reporting instructions, and [0125-131] disclosed the accessing from the storage manager/client via graphical user interface using the application program interface (API) and/or any application(s), see figs. 1D and 2, for the updated data objects storing in blocks=compartments, and wherein the “age information” related to data object is illustrated to real-time as known by a skilled artisan), and creates a new temporary reporting data object on the first data compartment using the updated and real-time data (again in fig. 2 as shown the objects with update, which is interpreted as the new temporary reporting data object, in real-time storing in the blocks which is interpreted as the data compartments, pars. [0232] “…a reporting capability that allows for the generation of a variety of reports, … Report types include: scheduling, event management, media management and data aging history,…, etc. Such reports may be specified and created at a certain point in time…”, which is illustrated in the reporting instructions embedded creating/updating the reports as interpreted as the new reporting data object with the aging/point in time=real-time data).  
Accordingly, it would have been obvious to one of ordinary skill in the data processing art before the effective filing date of the claimed invention to combine the teachings of the cited references because the teachings of Mitkar would have provided Griffith, Goldschlag, and Li with the above indicated limitation for managing the update objects in the secondary storage system (Mitkar: see pars. [0125-135] e.g., reporting, tracking/monitoring, protecting, implementing, etc. operations to the update data objects between the database stores/blocks=compartments).

Claims 13-14 and 19-20 are rejected in the analysis of above claims 7 and 5; and therefore, the claims are rejected on that basis.

Allowable Subject Matter
Dependent claims 2 and 3 are objected to as being dependent upon the rejected base claim 1 but would be allowable if rewritten in independent form including the combined limitations in claims 2 and 3 together as considered a whole with the all limitations of rejected base claim 1.  Similar objections to dependent claims 10 and 11, 16 and 17 to rejected base claims 9 and 15, respectively. Plus, all the claims MUST overcome the 35 U.S.C. 101 rejections as indicated above in details. (see the allowable subject matter section in the office action (page 8) mailed on 11/04/2019 of the parent case number 15/461688, which is now patented number 10,698,882.

Response to Arguments
Referring to Double Patenting rejections, the rejections are still maintained until the terminal disclaimer would officially file and approve (see Remarks, page 12).
Referring to Claim Rejections under 35 U.S.C. 103, Applicant’s arguments filed on 07/22/2022 to the amended limitations (see Remarks, pages 12-13) have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant's amendment to the claims. Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record. See the rejections set forth above for details.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009. The examiner can normally be reached M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jessica N Le/Examiner, Art Unit 2169      

                                                                                                                                                                                                  
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169